                                                                                                                5HVHW )RUP

                                                   UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA
 
     $'+2&&200,77((2)+2/'(56                                     &DVH1RFY+6*
    2)75$'(&/$,06HWDO
                                                                      APPLICATION FOR
                                                     $SSHOODQW(s),   ADMISSION OF ATTORNEY
     Y                      PRO HAC VICE ; ORDER
 
     3* (&25325$7,21HWDO                                      (CIVIL LOCAL RULE 11-3)
 
                                                      $SSHOOHH(s).
 
          I, $QGUHZ0LFKDHO/HEODQF                           , an active member in good standing of the bar of
    6WDWHRI1HZ<RUNDQG'LVWULFWRI&ROXPELD, hereby respectfully apply for admission to practice pro hac vice in the

   Northern District of California representing: 2IILFLDO&RPPLWWHHRI8QVHFXUHG&UHGLWRUVRI3* (&RUSHWDO in the
                                                                            *UHJRU\$%UD\
     above-entitled action. My local co-counsel in this case is __________________________________,                       an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                                            LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
     0,/%$1.//3                                                     0,/%$1.//3
       .6W1:                                                &HQWXU\3DUN(DVWUG)ORRU
     :DVKLQJWRQ'&                                            /RV$QJHOHV&$
       MY TELEPHONE # OF RECORD:                                        LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                                            
       MY EMAIL ADDRESS OF RECORD:                                      LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    DOHEODQF#PLOEDQNFRP                                             JEUD\#PLOEDQNFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

            I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                                                     $QGUHZ0LFKDHO/HEODQF
                                                                                            APPLICANT


                                                   ORDER GRANTING APPLICATION
                                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of $QGUHZ0LFKDHO/HEODQF                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
                                                            he party.
     designated in the application will constitute notice to the

   Dated: 3/30/2020
                                                                        UNITED
                                                                         NITED STA
                                                                               STATES
                                                                                 ATES DISTRICT/MAGISTRAT
                                                                                      DISTRICT/MAGISTRATE
                                                                                                       TE JUDGE
                                                                                                          JU
                                                                                                          JU
                                                                                                           UDG

     PRO HAC VICE APPLICATION & ORDER                                                                               October 2012
